EXHIBIT Fiscal year endedDecember 31, Fixed charges: 2008 2007 2006 2005 2004 Interest expense $ 42,772 $ 81,516 $ 52,472 $ 33,971 $ 4,729 Assumed intererst element in rent 2,270 2,542 1,452 1,314 761 Total fixed charges: 45,042 84,058 53,924 35,285 5,490 Preference security dividend - 6,775 Total fixed charges and preference security dividends 45,042 84,058 53,924 35,285 12,265 Earnings: (Loss) income before income taxes (139,392 ) (33,864 ) 207,197 304,589 173,444 Fixed charges 45,042 84,058 53,924 35,285 5,490 Total earnings $ (94,350 ) $ 50,194 $ 261,121 $ 339,874 $ 178,934 Ratio of earnings to fixed charges (2.09 )X 0.60 X 4.84 X 9.63 X 14.6 X
